Suit by appellee against appellant to recover the amount of a mortgage note given for the balance of the purchase price of a "secondhand" automobile.
The learned trial judge gave to the jury the general affirmative charge, with hypothesis, to find in favor of the plaintiff, appellee.
Appellant's industrious counsel have made twenty-three assignments of error; and have filed here a rather voluminous brief.
But it seems, and we hold, that no one of the assignments of error is "argued" here in the way and manner we have outlined, with the approval of our Supreme Court, as being necessary to call for a decision by us. The said "way and manner" we refer to was thus described: "The duty rests upon the appellant, in a civil case, to 'point out' error; and 'pointing it out' consists of more than merely saying: 'There it is!' We venture to suggest that it includes pointing out, under the law —cited — why it is error." (Italics presently supplied.) Great Atlantic *Page 122  Pacific Tea Co. v. Smalley (Ala.App.) 156 So. 639, 6411; certiorari denied by our Supreme Court in Id., 229 Ala. 289,156 So. 641.
We have carefully examined the record and bill of exceptions in the case, and have given close attention to what is said in the brief filed here on behalf of appellant. But all that is set forth in said brief by way of argument is completely and satisfactorily "answered" in the brief filed here on behalf of appellee. And by reason of appellant's "argument" on any given or stated proposition not complying with the rule we have hereinabove repeated, we are content to merely state that aprejudicially erroneous ruling or action on the part of the trial court is not made to appear for our consideration.
Hence the judgment is affirmed.
Affirmed.
1 26 Ala. App. 176.